Citation Nr: 1515377	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-32 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen your claim for service connection for a mental disorder also claimed as an acquired psychiatric disorder and bipolar II disorder (previously claimed as a personality disorder).

2.  Entitlement to service connection for an acquired psychiatric disorder.  

3.  Entitlement to a total disability rating by reason of individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Attorney at Law


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1997 to September 1997 and from February 2003 to March 2005. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the RO.

The Board notes, in March 2014, the issues of entitlement to service connection for residuals of the left ankle sprain; a right ankle disability; a left wrist disability; and a left knee disability were remanded for further development.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the issues are not before the Board at this time and the Board does not have jurisdiction over the issues to adjudicate those claims.   

The issues of entitlement to service connection for an acquired psychiatric disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2007 decision, the RO denied service connection for a personality disorder and the Veteran did not perfect an appeal.

2.  Evidence submitted since the RO's May 2007 decision which denied service connection for a personality disorder is so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 2007 RO decision which denied service connection for a personality disorder is final.  38 U.S.C.A. § 7105 (West 2002). 
2.  The criteria for reopening of the claim seeking service connection for an acquired psychiatric disorder (previously claimed as a personality disorder) are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for an acquired psychiatric disorder.  Claims for service connection for these conditions were denied by the RO in a May 2007 rating decision.  The Veteran did not appeal that decision and it became final.  See 38 U.S.C.A. § 7105 (West 2002).  As such, the issue may only be addressed on the merits if new and material evidence is received.  See 38 C.F.R. § 3.156(a) (2014); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

Since the May 2007 decision, VA has received new and material evidence, including treatment records from VAMC Salisbury containing diagnoses of major depressive disorder, bipolar II disorder, and personality disorder.  As evidence received since the May 2007 decision contains diagnoses of major depressive disorder and bipolar II disorder this evidence is material to the Veteran's claim.  As new and material evidence has been submitted, reopening of the claim for service connection for an acquired psychiatric disorder is warranted.  


ORDER

The application to reopen the claim of service connection for an acquired psychiatric disorder is granted.


REMAND

Treatment records from VAMC Salisbury note diagnoses of major depressive disorder, bipolar II disorder, and personality disorder.  Service treatment records indicate that the Veteran received psychiatric treatment prior to entry into service and while in service.  The May 1997 examination for entry to service showed no psychiatric disability.  The Board finds that a medical opinion should be obtained as to whether any of the Veteran's diagnosed disorders (major depressive disorder, bipolar II disorder, or personality disorder) manifested during service.  See Gilbert v. Shinseki, No 11-2355 (Vet. App. Oct. 24, 2012).  

As to the claim for TDIU, as any decision with respect to the claim for service connection for an acquired psychiatric disorder may affect the Veteran's claim for a TDIU, the claim for a TDIU is inextricably intertwined with the claim for service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for an acquired psychiatric disorder and for a TDIU.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  Afford the Veteran a VA psychiatric examination.  The claims folder should be made available to the examiner for review.  

The examiner should provide a history and etiology of all psychiatric disabilities present and provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) any psychiatric disability found had its onset in service or is otherwise related to service.  Reasons and bases for all opinions should be provided. 

The psychiatric examiner should also state whether any diagnosed disorders (such as major depressive disorder, bipolar II disorder, or personality disorder) manifested during service.  If any such disorder manifested during service, the examiner should opine whether there is clear and unmistakable evidence that the disorder preexisted service.  If any such disorder preexisted service the examiner should opine as to whether there is clear and unmistakable evidence that such disorder was not aggravated by service.  The examiner should clearly explain the basis of an opinion that a psychiatric disability pre-existed service.  In particular, which specific disabilities (diagnoses) clearly and unmistakably preexisted service?  Reasons and bases for all opinions should be provided.

3.  Then, the AOJ should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


